Exhibit 10.23

SECOND AMENDMENT TO

EXCLUSIVE LICENSE AGREEMENT

This Second Amendment to the License and Supply Agreement (this “Amendment”) is
made as of January 12, 2009 by and among Alphatec Spine, Inc., a Delaware
corporation with a principal place of business at 5818 El Camino Real, Carlsbad,
California 92008 (“Licensee”), Progressive Spinal Technologies LLC, a limited
liability company organized under the laws of the state of Delaware, with an
address at 410 East Walnut Street, Suite #8, Perkasie, Pennsylvania 18944
(“Licensor”) and Alphatec Holdings, Inc., a Delaware corporation with a
principal place of business at 5818 El Camino Real, Carlsbad, California 92008
(“Holdings”). Capitalized terms undefined herein shall have the meaning ascribed
them in the Agreement.

RECITALS

Reference is made to that certain Exclusive License Agreement dated December 18,
2007, as amended, between the parties to this Amendment (the “Agreement”).

The Parties desire to amend the Agreement as set forth herein.

Now, therefore, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged by the Parties hereto, the Parties hereto agree as follows:

 

1. AMENDMENTS

1.1 Amendment and Restatement of Section 4.1.2. Section 4.1.2 of the Agreement
is hereby deleted and replaced in its entirety with the following language:

“4.1.2 Milestone Payments. Licensee shall pay milestone payments (or in the case
of the Common Stock cause the issuance thereof by Holdings) to Licensor (each
such payment or issuance a “Milestone Payment”) as specified below no more than
thirty (30) days after the occurrence of the corresponding event designated
below, unless this Agreement has been terminated prior to such due date;
provided that Licensor hereby assigns to its affiliate [***] and (ii) the right
to enforce this Agreement to the extent necessary [***], and Licensee and
Holdings hereby consents to both such assignments. No Milestone Payments
described in this Subsection 4.1.2 shall be credited against or otherwise reduce
any other amounts payable hereunder.

CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

Event

 

Milestone Payment

[***]   [***] [***]   [***] [***]   [***] [***]   [***] [***]   [***]

 

2. MISCELLANEOUS

In the event of any conflict between the provisions of this Amendment and the
Agreement, the provisions of this Amendment shall prevail. Other than as set
forth in this Amendment, the remainder of the Agreement shall remain in full
force and effect.

[Signatures Follow]

IN WITNESS WHEREOF, the Parties and Holdings have caused this Amendment to be
executed by their duly authorized representative.

 

ALPHATEC SPINE, INC.    

PROGRESSIVE SPINAL

TECHNOLOGIES LLC:

By:   /s/ Dirk Kuyper     By:   /s/ E. Skott Greenlagh   Name: Dirk Kuyper      
Name: E. Skott Greenlagh   Title: President and CEO       Title: CEO

 

ALPHATEC HOLDINGS, INC. By:   /s/ Dirk Kuyper   Name: Dirk Kuyper   Title:
President and CEO

CONFIDENTIAL TREATMENT REQUESTED